PER CURIAM.
The lower court’s summary denial of appellant’s Rule 3.850 motion for postconviction relief is affirmed except as to the claim that the habitual offender, sentences were improperly made to run consecutive to each other. Appellant has asserted the offenses arose from a single criminal episode. Hale v. State, 630 So.2d 521 (Fla.1993). The lower court must either attach portions of the record refuting the claim, conduct a hearing on the claim, or grant relief.
AFFIRMED in part; REVERSED in part and REMANDED.
DAUKSCH, GOSHORN and GRIFFIN, JJ., concur.